Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-15-00422-CR

                                         Carl RANDLE Jr.,
                                              Appellant

                                              v.
                                   The STATE of TexasAppellee
                                      The STATE of Texas,
                                            Appellee

                    From the 175th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CR4661A
                           Honorable Mary D. Roman, Judge Presiding

PER CURIAM

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

Delivered and Filed: September 23, 2015

APPEAL DISMISSED

           Pursuant to a plea bargain agreement, appellant pleaded guilty to the offense of

“AGGRAVATED ROBBERY (REPEATER).” The trial court imposed sentence and signed a

certificate stating that this “is a plea-bargain case, and the defendant has NO right of appeal.” See

TEX. R. APP. P. 25.2(a)(2). Appellant timely filed a notice of appeal. The clerk’s record, which

includes the plea bargain agreement and the trial court’s Rule 25.2(a)(2) certification, has been

filed. See id. R. 25.2(d). This court must dismiss an appeal “if a certification that shows the

defendant has the right of appeal has not been made part of the record.” Id.
                                                                                     04-15-00422-CR


       This court gave appellant notice that the appeal would be dismissed unless an amended

trial court certification showing he has the right to appeal were made part of the appellate record

on or before September 11, 2015. See TEX. R. APP. P. 25.2(d); 37.1; Daniels v. State, 110 S.W.3d
174 (Tex. App.—San Antonio), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July

2, 2003, pet. ref’d) (mem. op., not designated for publication). Appellant did not respond or cause

an amended certification to be filed in this court. Accordingly, after reviewing the record we hold

appellant does not have a right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App.

2005) (holding that court of appeals should review clerk’s record to determine whether trial court’s

certification is accurate). We therefore dismiss this appeal. TEX. R. APP. P. 25.2(d).


                                                  PER CURIAM

Do Not Publish




                                                -2-